UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 13, 2007 ROYAL FINANCIAL, INC. (Exact name of Registrant as specified in its charter) Delaware 000-51123 20-1636029 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. employer identification no.) 9226 South Commercial Avenue Chicago, IL 60617 (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code:(773) 768-4800 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Items 5.02(d).Departure of Directors or Certain Officers; Election of Directors; Appointmentof Certain Officers; Compensatory Arrangements of Certain Officers. On August 15, 2007, Royal Financial, Inc. announced that James A. Fitch, Jr. was named to the Company's Board of Directors.Mr. Fitch fills the vacancy on the Company’s Board of Directors which resulted from an increase in the size of the Board to seven directors. Mr. Fitch will serve on the Compensation Committee of the Board of Directors. There are no arrangements or understandings between Mr. Fitch and any other persons pursuant to which Mr. Fitch was selected as a director. There are no related party transactions between the Company and Mr. Fitch. Attached as Exhibit 99.1 is a copy of the press release relating to the Company's announcement, which is incorporated herein by reference. Item 9.01Financial Statements and Exhibits (d) Exhibits. ExhibitNumber Description 99.1 Press Release dated August 15, 2007. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ROYAL FINANCIAL, INC. (Registrant) Date: August 15, 2007 By: /s/
